United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       June 21, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 03-30946


                          K. TRACY BERGQUIST,
                  ON BEHALF OF HERSELF AND ALL OTHER
                   SHAREHOLDERS OF FyBX CORPORATION,

                                                     Plaintiff-Appellant,

                                  versus

                FyBX CORPORATION; MICHAEL P. ARATA;
       HOFFMAN, SIEGEL, SEYDEL, BIENVENU, CENTOLA & CORDES,
      A PROFESSIONAL LAW FIRM; BORDELON, HAMLIN AND THERIOT,

                                                    Defendants-Appellees.



            Appeal from the United States District Court
                for the Eastern District of Louisiana
                         USDC No. 02-CV-722-R


Before JOLLY, DAVIS and JONES, Circuit Judges.

PER CURIAM:*

           The court has carefully considered this appeal in light

of the briefs, oral arguments, and pertinent portions of the

record.   Having done so, we find no reversible error of fact or law

in the district court’s disposition of this case.             We also find

that the district court did not err or abuse its discretion in

regard to the challenged discovery rulings.            Finally, Bergquist


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
raised no genuine issue of material fact concerning whether the

Bordelon firm represented FyBX Corporation at any time after

February 15, 1996, when Arata left the firm.       Accordingly, we

AFFIRM the judgment for essentially the reasons stated by the

district court.

          The motion of Appellee FyBX Corporation for sanctions and

costs is DENIED.

          JUDGMENT AFFIRMED; MOTION FOR SANCTIONS DENIED.




                                2